Title: To George Washington from Henry Lee, 14 March 1789
From: Lee, Henry
To: Washington, George



My dear General.
Alexa. 14th March 1789

I shall leave your deed with Mr C. Lee, after having procured the most probable attendants on the general court, to witness it (of which he will be one).
As the hour is at hand, when you must again leave your country & my departure this evening or tomorrow prevents my bidding you adieu in person, I beg leave now to offer my most sincere wishes for the continuation of your health and for prosperity to your administration of the general govt.
It seems decreed by Law that you should be our Numa as well as our Romulus—Certainly great difficultys lay in your way but they will diminish I trust, as they are approached.
Our nation may be made happy & respectable, supported as you will be by the sincere affection & high confidence of the body of the people, I anticipate with delight our approaching felicity and your new glory—They are entwined togather, & I hope will never be cut asunder.
It would be arrogant in me to make a tender of my services on this occasion, and nothing but the unalterable respect and attachment which I feel toward you, could induce me to mention it.
Sincere and invariable in these sentiments, it will afford me great satisfaction to manifest, whenever I can be useful how much I admire your character & h⟨ow⟩ truely I am devoted to the promotion of the common weal.
Mrs Lee begs me to make her respects to Mrs Washington

and again to express the weight of Gratitude she feels for the friendly attention she has been pleased to honor her with, during her confinement here. I am my dear General always & truely, your friend & ob. h. servt

Henry Lee

